USCA1 Opinion

	




          May 8, 1996                            United States Court of Appeals                                For the First Circuit                                 ____________________          No. 95-2090                           HECTOR RODRIGUEZ-GUZMAN, ET AL.,                               Plaintiffs, Appellants,                                          v.                           HON. VYDIA GARCIA, ETC., ET AL.,                                Defendants, Appellees.                                 ____________________                                     ERRATA SHEET               The opinion of this  court dated April 25, 1996,  is amended          as follows:               Page 2,  second paragraph, line  7, add the  following after          "relocation":   "procedures  were  administered in  a politically          discriminatory manner."          April 26, 1996        [NOT FOR PUBLICATION]                             United States Court of Appeals                                For the First Circuit                                 ____________________          No. 95-2090                           HECTOR RODRIGUEZ-GUZMAN, ET AL.,                               Plaintiffs, Appellants,                                          v.                           HON. VYDIA GARCIA, ETC., ET AL.,                                Defendants, Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                 [Hon. Jaime Pieras, II, Senior U.S. District Judge]                                         __________________________                                 ____________________                                        Before                               Torruella, Chief Judge,                                          ___________                            Coffin, Senior Circuit Judge,                                    ____________________                               and Cyr, Circuit Judge.                                        _____________                                 ____________________               Raul Barrera  Morales with whom Jesus  Hernandez Sanchez was               _____________________           ________________________          on brief for appellants.               Graciela J. Belaval for appellees.               ___________________                                 ____________________                                 ___________________                                         -2-               Per  curiam.   Plaintiffs  are  61 former  employees  of the               ___________          Puerto  Rico Housing  and  Urban Renewal  Corporation (CRUV)  who          primarily claim  that they were dismissed  from public employment          based on their political affiliation, in violation of their First          Amendment rights.1   The district court  granted summary judgment          for  the defendants,  concluding that  the plaintiffs  had relied          "solely  on conclusory arguments and unsubstantiated allegations"          and thus had failed to establish  a prima facie case of political          discharge.    We  agree  that the  plaintiffs  have  not  offered          competent evidence to rebut defendants'  motion, and consequently          affirm.               We see  no need  to revisit  the facts ably  set out  by the          district  court.  Guzman v. Garcia, 901 F.Supp. 45 (D.P.R. 1995).                            ______    ______          For the sake of context, we note only that the claims concern the          relocation of employees who had been working for CRUV at the time          the Legislature decided to  dissolve the agency.   CRUV employees          were ensured  priority in hiring elsewhere  in the Commonwealth,2                                        ____________________               1 The complaint asserts  a host of other unlawful  bases for          defendants' actions, including age discrimination and retaliation          for  participation in  labor protests.   Plaintiffs also  claim a          deprivation  of due  process  in the  termination procedures  and          allege a conspiracy in violation of 42 U.S.C.   1985.               The age  discrimination, due  process and conspiracy  claims          are mentioned in the  brief without discussion, and there  is not          even  a reference to any other basis  for recovery.  We have long          held that  issues addressed  in a  perfunctory manner  are deemed          waived, see, e.g., United States v. Zannino, 895 F.2d 1, 17  (1st                  ___  ____  _____________    _______          Cir.  1990), and that principle  operates in all  its force here.          We  therefore  have  considered  only the  claim  of  politically          motivated discharge.               2 Contrary  to  plaintiffs,  we  do not  read  the  relevant          authorities -- Law 55 and Executive Order 1991-63 -- to guarantee          employment,  but rather  to guarantee  relocation assistance  and                                         -3-          and  this  case  centers  on  plaintiffs'  allegations  that  the          relocation   procedures  were   administered  in   a  politically          discriminatory manner.               Nor is it necessary  to engage in a lengthy  dissertation on          the inadequacies of plaintiffs' showing.  Indeed, their appellate          argument  comprises  less than  six  pages,  and its  centerpiece          consists of two types  of evidence: first, hiring  statistics for          the  Commonwealth government overall in 1991 and 1992 and for the          Housing   Department  in   particular,   and,  second,   reported          statements from several non-defendants  expressing discriminatory          animus  toward  members of  the  New  Progressive Party  ("NPP").          Neither  the  statistics nor  the  quoted  comments --  seemingly          hearsay  and thus  inadmissible at  trial --  provide evidentiary          support for plaintiffs' assertion  that they were not transferred          because of their political beliefs.3               We have looked  carefully at  the statements  filed by  each          plaintiff as part of an Appendix to their Motion in Opposition to          Defendants' Motion to Dismiss.  These statements contain a jumble          of allegations, many  of which have nothing to do  with the claim          of  discriminatory implementation  of the  relocation procedures.                                        ____________________          priority in hiring during the year after CRUV's closing.                3 Although plaintiffs emphasize the defendants' antipathy to          the New Progressive Party, only 40 of them are NPP  members.  Six          are  members  of  the Puerto  Rico  Independence  Party,  six are          members  of  the Popular  Democratic  Party  ("PDP") who  do  not          support the incumbent PDP governor, and nine do not identify with          any  party.   Plaintiffs  therefore  necessarily  claim that  the          discrimination is  not against  any particular party  but against          all those who do not share the defendants' political perspective.                                         -4-          Several of the statements directly belie such a claim,  asserting          that  job  offers   were  made  but  withdrawn   because  of  the          plaintiffs' participation in this  litigation.  Regardless of the          lawfulness  of such retaliatory conduct,  it is not  the basis of          the claim raised to us.4               Some plaintiffs similarly  attribute discrimination  against          them  to their  participation in  labor protests.   Some  make no          specific reference  to the process following  CRUV's dissolution,          and instead  refer to continuous employment  discrimination since          the  Popular  Democratic Party  (PDP) took  power  in 1985.   One          plaintiff who  identifies  himself as  non-political,  stated  "I          don't know" in  completing a  portion of the  standard form  that          began "I was discriminated because . . . ."  Another acknowledges          that she was offered a job, but complains  that the procedure was          rushed  and irregular.  Yet another states that he was reinstated          in  the  same   position  and  salary   after  eight  months   of          unemployment, which appears to  be within the one-year relocation          period  prescribed by Law 55,  the statute dissolving  CRUV.  And          another  states that he was offered relocation but did not accept          the  new  position  because  "I consider  it  a  degradation  and          demotion."                                         ____________________               4  In their  Opposition  to Defendants'  Motion for  Summary          Judgment, plaintiffs did  not dispute defendants'  statement that          many  known NPP  followers had  been hired during  the relocation          process,  responding instead:  "The Trustee  Office discriminated          against former CRUV's employees for their exercising of the right          to  file  this  case,  which  is  violation  of plaintiffs  First          Amendment  protected rights."  As  noted earlier,  however,  this          claim is not raised on appeal.                                         -5-               In  addition,  plaintiffs  fail  to  respond  to  statistics          offered  by the defendants to  show that many  NPPs -- presumably          including  some of the plaintiffs  -- were relocated.   Of CRUV's                                                ____          421 regular employees, plaintiffs claim that 65 percent -- 275 --          were NPPs.   Of the 87  employees who initially lost  their jobs,          about  40 were  NPPs.   Fifty-two of  those left  unemployed were          relocated  within  one  year,   including  all  but  20   of  the          plaintiffs.5  In other words, only  20 of the 61 plaintiffs (plus          15  non-plaintiffs) were not placed  in new jobs  within the one-          year relocation period.  These numbers, showing that only a small          percentage of CRUV's NPP employees were not relocated, do not add          up to proof of discrimination based on political affiliation.               In concluding  that plaintiffs  have  failed to  demonstrate          that  the district court  erred in granting  summary judgment for          defendants,  we do not discount the possibility that some of them          suffered from  politically based employment discrimination.   The          history of  politics in  Puerto Rico makes  plausible plaintiffs'          allegations that PDP members  expressed antipathy for NPP members          and  over  the  years  gave  favorable  treatment  to  their  own          partisans.   On  the  narrow question  before  us at  this  time,          however --  whether a material factual  dispute exists concerning          the constitutionality  of defendants' implementation of  the CRUV          relocation  procedure  --  plaintiffs have  not  demonstrated  an          entitlement to trial.                                        ____________________               5  We are not told  the political affiliation  of the 20 who          remained unemployed.                                         -6-               The judgment  of the  district court is  therefore affirmed.          Double costs to appellee.                                         -7-